Exhibit 10.1

 

AMENDMENT NO. 15 TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 15 dated as of January 15, 2009 (the “Amendment”) to the
Credit Agreement, dated as of June 30, 2004, by and among P&F INDUSTRIES, INC.,
a Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), EMBASSY INDUSTRIES, INC., a New York
corporation (“Embassy”), GREEN MANUFACTURING, INC., a Delaware corporation
(“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”),
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”), WOODMARK
INTERNATIONAL, L.P., a Delaware limited partnership (“Woodmark”), PACIFIC STAIR
PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS, INC., a
Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP, INC., a Delaware
corporation (“Continental”) and HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”; and collectively with P&F, Florida Pneumatic, Embassy, Green,
Countrywide, Nationwide, Woodmark, Pacific, WILP and Continental, the
“Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
(formerly known as HSBC Bank USA) (collectively, the “Lenders”) and CITIBANK,
N.A., as Administrative Agent for the Lenders (as same has been and may be
further amended, restated, supplemented or otherwise modified, from time to
time, the “Credit Agreement”).

 

RECITALS

 

The Co-Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to amend
certain provisions of the Credit Agreement as set forth herein.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I.

Amendment to Credit Agreement.

 

Section 1.1.            The following definitions in Section 1.01 of the Credit
Agreement are each hereby amended in their entirety to provide as follows:

 

“Applicable Revolving Credit Loan Margin” shall mean (a) 2.00%, with respect to
Revolving Credit Loans that are Prime Rate Loans and (b) 3.50%, with respect to
Revolving Credit Loans that are LIBOR Loans.

 

“Applicable Term Loan/Equipment Loan Margin” shall mean (a) 2.00%, with respect
to Term Loans and Equipment Loans that are Prime Rate Loans and (b) 3.75%, with
respect to Term Loans and Equipment Loans that are LIBOR Loans.

 

“Revolving Credit Commitment Termination Date” shall mean February 17, 2009.

 

Section 1.2.            Section 3.01(a) of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:

 

--------------------------------------------------------------------------------


 

(a) Each Prime Rate Loan shall bear interest for the period from the date
thereof on the unpaid principal amount thereof at a fluctuating rate per annum
equal to the Prime Rate, plus, in the case of Revolving Credit Loans, the
applicable “Prime Rate Margin” as provided in the definition of “Applicable
Revolving Credit Loan Margin,” and in the case of Equipment Loans, Term Loans
and New Term Loans, the applicable “Prime Rate Margin” as provided in the
definition of “ Applicable Term Loan/Equipment Loan Margin.

 

Section 1.3.           Section 6.03(b) of the Credit Agreement is hereby amended
by adding a “(i)” immediately preceding the text “as soon as possible” on the
first line thereof and by adding a new subsection “(ii)” immediately following
subsection “(i)” thereof as follows:

 

“(ii)         as soon as available, but in any event not later than 25 days
after the end of each calendar month of each fiscal year of the Co-Borrowers,
commencing with the month ending February 28, 2009, a copy of the unaudited
interim consolidated and consolidating statement of income of P&F and its
Subsidiaries as of the end of each such month, prepared by the Chief Financial
Officer of P&F in accordance with GAAP,  applied on a consistent basis and
accompanied by a certificate to that effect executed by the Chief Financial
Officer of P&F;”

 

Section 1.4.           Section 6.04(b) of the Credit Agreement is hereby amended
and restated in its entirety to provide as follows:

 

“(b)         Permit any Lender or their respective representative to conduct
field audits of the Co-Borrowers’ accounts receivable and inventory, and all
related books and records, as the Administrative Agent deems necessary or
desirable, the Co-Borrowers shall pay for the costs, expenses and charges of two
such asset audits per year, provided that following the occurrence and
continuance of an Event of Default, there shall be no restrictions on the amount
or cost of such audits.  The Co-Borrowers and the Lenders acknowledge that the
Lenders will endeavor to alternate in their performance of such field audits so
that each Lender performs at least one field audit in each twelve-month period.”

 

ARTICLE II.

Conditions of Effectiveness.

 

Section 2.1.           This Amendment shall become effective as of the date
hereof, upon receipt by the Administrative Agent of this Amendment, duly
executed by each Co-Borrower.

 

ARTICLE III.

Representations and Warranties; Effect on Credit Agreement.

 

Section 3.1.            Each Co-Borrower hereby represents and warrants as
follows:

 

a.             This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Co-Borrowers and are
enforceable against the Co-Borrowers in accordance with their respective terms.

 

b.             Upon the effectiveness of this Amendment, the Co-Borrowers hereby
reaffirm all covenants, representations and warranties made in the Credit
Agreement to the extent that the same are not amended hereby and each
Co-Borrower agrees that all such covenants, representations and warranties shall
be deemed to have been remade as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

c.             No Default or Event of Default has occurred and is continuing or
would exist after giving effect to this Amendment.

 

d.             No Co-Borrower has any defense, counterclaim or offset with
respect to the Credit Agreement.

 

e.             All corporate and limited partnership action of each Co-Borrower
appropriate and necessary, including, if necessary, resolutions of the Board of
Directors of each of P&F, Florida Pneumatic, Embassy, Green, Countrywide,
Nationwide, Pacific and WILP and resolutions of the general partner of Woodmark,
to authorize the execution, delivery and performance of this Amendment, has been
taken.

 

Section 3.2.           Effect on Credit Agreement and Loan Documents.

 

a.             Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.

 

b.             Except as specifically amended herein, the Credit Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

c.             Except as expressly provided  herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

d.             The other Loan Documents and all agreements, instruments and
documents executed and delivered in connection with the Credit Agreement and any
other Loan Documents shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment.

 

ARTICLE IV.

Miscellaneous.

 

Section 4.1.           This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 4.2.           Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 4.3.           This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, and all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment to be duly executed by their duly authorized officers
as of the day and year first above written.

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING

 

CORPORATION

 

EMBASSY INDUSTRIES, INC.

 

GREEN MANUFACTURING, INC.

 

COUNTRYWIDE HARDWARE, INC.

 

NATIONWIDE INDUSTRIES, INC.

 

WOODMARK INTERNATIONAL, L.P.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

PACIFIC STAIR PRODUCTS, INC.

 

WILP HOLDINGS, INC.

 

CONTINENTAL TOOL GROUP, INC.

 

HY-TECH MACHINE, INC.

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

     Joseph A. Molino, Jr., the Vice President of each

 

 

     of the corporations named above

 

 

 

CITIBANK, N.A., as a Lender and as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Stephen Kelly

 

 

     Stephen Kelly, Vice President

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alan Harris

 

 

     Alan Harris, Vice President

 

4

--------------------------------------------------------------------------------